DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (2012/0154495).

Regarding claim 1, Edwards a liquid ejecting apparatus, comprising: 
a liquid ejecting unit (fig. 3A, item 303) configured to eject a liquid curable by light irradiation onto a medium; 

an oxygen concentration reduction mechanism (fig. 3A, items 307, 311) configured to lower an oxygen concentration to a level below an oxygen concentration of the atmosphere in an ejection region formed between the liquid ejecting unit and the medium when the liquid ejecting unit ejects the liquid and also in an irradiation region formed between the irradiation unit and the medium when the irradiation unit emits light ([0059]), wherein:
the oxygen concentration reduction mechanism includes a first discharge orifice (fig. 3A, orifice of item 307) and a second discharge orifice (fig. 3A, orifice of item 311) configured to discharge an inert gas,
the first discharge orifice and the second discharge orifice are disposed at different sides of the liquid ejecting unit in a width direction orthogonal to a medium transporting direction (see fig. 3A), and
when the liquid ejecting unit moves in the width direction, the first discharge orifice or the second discharge orifice that is positioned at a leading side corresponding to a direction of moving is configured to discharge the inert gas ([0061], Note that the discharge orifice of the corresponding unit 307, 311 discharges inert gas immediately before print unit 303 passes through the gassed area). 	Regarding claim 2, Edwards teaches the liquid ejecting apparatus according to claim 1, wherein the oxygen concentration reduction mechanism includes an inert gas supply mechanism (fig. 3A, item 308) configured to supply an inert gas to the ejection region and to the irradiation region (see fig. 3A). 	Regarding claim 3, Edwards teaches the liquid ejecting apparatus according to the width direction (fig. 3A, arrow direction), 
the inert gas supply mechanism includes a first inert gas supply pipe (fig. 3A, item 308) configured to supply the inert gas to the first discharge orifice (fig. 3A, discharge portion of pipe 308) and a second inert gas supply pipe (fig. 3A, item 310) configured to supply the inert gas to second discharge orifice (fig. 3A, discharge portion of pipe 310), and the first discharge orifice is disposed between the first irradiation unit and the liquid ejecting unit, and the second discharge orifice is disposed between the second irradiation unit and the liquid ejecting unit (see fig. 3A). 	Regarding claim 4, Edwards teaches the liquid ejecting apparatus according to claim 3, wherein the first irradiation unit and the second irradiation unit are disposed with the liquid ejecting unit interposed therebetween in the width direction the width direction 

Regarding claim 10, Edwards teaches the liquid ejecting apparatus according to claim 1, wherein the oxygen concentration reduction mechanism includes an inert gas supply mechanism, the inert gas supply mechanism consists of a first discharge orifice and a second discharge orifice configur5ed to discharge an inert gas, and one of the first discharge orifice or the second discharge orifice is configured to discharge inert gas based on movement of the liquid ejecting unit (see fig. 4, Note that this “based on movement” limitation can mean almost anything. For instance, it could broadly be said that when the printing device is turned off and the carriage does not move, no inert gas is discharged, and when the printing device is turned on, and the carriage moves, inert gas is discharged. More specifically, the prior art clearly discloses discharging inert gas from particular discharge orifices based on which of the two movement directions of the carriage is executed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Aruga et al. (7,156,507).
 	Regarding claim 8, Edwards teaches the liquid ejecting apparatus according to claim 1. Edwards does not teach a deaeration mechanism configured to deaerate the liquid to be supplied to the liquid ejecting unit. Aruga teaches this (Aruga, col. 11, lines 24-32). It would have been obvious to add a deaeration mechanism of the type disclosed by Aruga to the device disclosed by Edwards because doing so would help prevent bubbles in the ink from reaching the nozzles, thereby increasing reliability of nozzle ejection. 	Regarding claim 9, Edwards teaches the liquid ejecting apparatus according to claim 1. Edwards does not teach a maintenance mechanism that performs maintenance 

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendment fails to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. 
Applicant argues Edwards does not teach wherein a leading inert gas discharge orifice discharges gas as the liquid ejecting unit moves in the width direction. Applicant points to Edward, figure 4, steps W7 and W8 to evidence that only a trailing inert gas discharge orifice discharges gas as the liquid ejecting unit moves in the width direction. Examiner asserts that this is a mischaracterization of the art. Edwards at paragraph [0061] states that the leading inert gas discharge orifice discharges inert gas so that the 
The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853